Citation Nr: 1105214	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-28 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special home adaptation. 

2.  Entitlement to special adaptive housing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1965 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2009, the Board remanded this claim for additional 
development.  At that time the issue of whether there was clear 
and unmistakable error in a January 1978 rating decision that 
reduced the evaluation assigned for the service-connected 
ankylosing spondylitis of dorsal and lumbar spine with cervical 
spine narrowing at the C4-C5 level (currently characterized as 
rheumatoid arthritis of the thoracic and lumbar spine) from 40 
percent to 20 percent effective May 1, 1978 was remanded to issue 
a statement of the case (SOC) to the Veteran.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2010); see Manlincon v. West, 12 
Vet. App. 238 (1999).  An SOC was issued in June 2009.  However, 
the Veteran did not timely perfect this appeal.  Thus the Board 
will not address it further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

The record shows that in the Board's May 2009 remand, it was 
requested that the Veteran be scheduled for a videoconference 
hearing for the issues of entitlement to special home adaptation 
and entitlement to special adaptive housing at the RO at the 
earliest opportunity, following the usual procedures as set forth 
in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010).  
As was pointed out by the Board that a December 2005 RO rating 
decision denied the Veteran entitlement to special home 
adaptation and entitlement to special adaptive housing.  The 
Veteran filed a VA-9 Substantive Appeal in September 2006 and in 
that appeal he asked for a videoconference hearing before the 
Board.  Because videoconference hearings are scheduled by the RO, 
a remand of this matter was required in this case.  See 38 C.F.R. 
§ 20.704 (2010).

The record shows that while in remand status, the Veteran was 
scheduled for a video conference hearing before the Board to be 
conducted on March 11, 2010.  The Veteran reported that he was 
not able to attend the scheduled hearing because he was a patient 
and unable to attend.  He requested that it be rescheduled for a 
later date.  On March 24, 2010, the Board found that the Veteran 
had shown good cause for failing to appear for the scheduled 
hearing and that the RO should schedule him for another hearing.  
There is a notation in the file that the Veteran was rescheduled 
for a hearing in June 2010 and that he did not appear.  However, 
the file does not contain any documentation to show that the 
Veteran was scheduled and properly notified of the scheduled new 
hearing.  The record shows that he had a change of address in 
2009 and also the Board was advised in a September 2010 letter 
that the Veteran had another new address.  Further, a temporary 
file that was noted to be incorporated in the file in August 2010 
has not been forwarded to the Board.  
 
Thus upon review of the file, the Board is unsure if its mandates 
were adequately followed or addressed.  A remand of this claim is 
necessary to ensure compliance with the prior Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
temporary file for the Veteran that was 
noted to have been incorporated with the 
claims file.  
2.  If the Veteran was rescheduled for a 
hearing but there is a question regarding 
whether the notice letter was received, or 
any other due process concerns, the RO 
should take appropriate steps to schedule 
the Veteran for a videoconference hearing 
for the issues of entitlement to special 
home adaptation and entitlement to special 
adaptive housing at the RO at the earliest 
opportunity, following the usual procedures 
as set forth in 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  

3.  Following completion of the above, the 
claim should be returned to the Board as 
warranted.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

